Citation Nr: 0001812	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  94-47 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a cervical spine 
disorder as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to September 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the benefits sought 
on appeal.  On October 3, 1997, the Board entered a decision 
which denied the benefits sought on appeal.  In June 1998, 
after the completed decision had been dispatched, the RO 
returned the claim to the Board with attached correspondence 
from the veteran requesting a hearing before the traveling 
section of the Board.  The date stamp of this correspondence 
indicates that it was received at the Board prior to the 
October 1997 decision and within 90 days of the RO's 
certification of the appeal to the Board. 

The veteran has since been afforded a hearing before the 
traveling section of the Board, and a transcript of his 
testimony has been associated with the claims file.  Inasmuch 
as the Board had received the veteran's hearing request in 
September 1997, before it issued its decision, and the 
veteran's hearing testimony had not been considered in 
support of his claims, the Board's decision of October 3, 
1997 was vacated in May 1999.  These claims will now be 
considered on a de novo basis. 

At his Board hearing held in March 1999, the veteran stated 
that he was in disagreement with the May 1996 rating decision 
denying service connection for a lumbar spine condition.  The 
veteran also raised the issue of entitlement to a separate 
disability evaluation for arthritis of the right knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  As these 
matters have not been procedurally developed for appellate 
review, the Board refers them back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained. 

2.  The veteran's left knee disorder is not related to his 
period of service or to his service-connected right knee 
disability.

3.  The veteran's cervical spine disorder is not related to 
his period of service or to his service-connected right knee 
disability.


CONCLUSIONS OF LAW

1.  The veteran's left knee disorder was not incurred in or 
aggravated by active service and is not shown to be 
proximately due to his service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).

2.  The veteran's cervical spine disorder was not incurred in 
or aggravated by active service and is not shown to be 
proximately due to his service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for service 
connection are plausible and capable of substantiation and 
are therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  As a result, the VA has a duty to assist the 
veteran in developing facts that are pertinent to his claim.  
See 38 U.S.C.A. § 5107(a).  The Board finds that all relevant 
facts have been properly developed and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases such as arthritis may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R.         
§§ 3.307, 3.309 (1999).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R § 3.303(b).  

Furthermore, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, a December 1971 rating decision granted 
service connection for a right knee disability.  That 
decision was based on service medical records which showed 
that the veteran suffered from instability of the right knee 
which was treated with a medial meniscectomy in March 1969.  
The veteran now contends that he has left knee and cervical 
spine disorders which are related to his service-connected 
right knee disability.  In his claim submitted in August 
1992, the veteran maintained that instability associated with 
his right knee disability resulted in numerous falls which 
either caused or aggravated his left knee and cervical spine 
disorders.  For the following reasons, however, the Board 
finds that the preponderance of the evidence is against each 
of the veteran's claims. 

The service medical records show no complaint or finding 
pertaining to the veteran's left knee or cervical spine.  The 
record also shows that the veteran first reported problems 
with his left knee and cervical spine many years after his 
separation from service.  In a letter dated in September 
1981, L. G. Thompson, M.D., stated that he had examined the 
veteran in July 1981 for complaints of pain in his left knee.  
According to Dr. Thompson, the veteran said that his right 
knee was so bad that he had been favoring it to the extent 
that his left knee was now bothering him.  However, 
examination revealed the left knee to be normal. 

In May 1988, the veteran was taken to Traverse City 
Osteopathic Hospital after injuring both knees.  It was noted 
that he had fallen several times that day while playing a 
tug-of-war game, and that he was intoxicated at the time of 
admission.  The diagnosis was rule out internal derangement 
of the left knee.  In a July 1993 letter, Donald F. Bills, 
D.O, stated that he had treated the veteran for swelling of 
the left knee in May 1988 after the veteran had been seen at 
Traverse City Osteopathic Hospital.  

The veteran continued to undergo treatment for his left knee 
disorder by various private physicians.  A June 1989 invoice 
from Teter Orthotic & Prosthetics, Inc., documented that the 
veteran was provided custom made Townsend Knee braces for 
both knees.  In a December 1990 letter, Vincent R. Prusick, 
M.D., stated that the veteran had had difficulty with his 
left knee for the past several years after falling down and 
that he continued to have problems with his right knee.  Dr. 
Prusick did not indicate that the veteran's left knee 
disorder was in anyway related to his right knee disability.  
He concluded that the veteran had "significant knee joint 
pathology in the way of likely displaced meniscus tear."  

Gregg B. Wickstrom, M.D., also treated the veteran for left 
knee pain beginning in 1992.  In a treatment report dated in 
February 1992, Dr. Wickstrom stated that the veteran's left 
knee was doing fairly well.  In August 1992, however, the 
veteran was seen for left knee pain after twisting it one 
month prior; the diagnosis was internal derangement of the 
left knee.  Consequently, the veteran underwent arthroscopic 
surgery of the left knee. 

In a January 1994 letter, Ryan O. Kolle, B.S., D.C, stated 
that he had first treated the veteran for chronic cervical 
pain during the late summer and fall of 1990.  The veteran 
was seen for neck pain again in February 1991 by John 
Cilluffo, M.D., at the Munson Medical Center.  At that time, 
the veteran indicated that pain in his neck and left arm 
first appeared in December 1991.  Dr. Cilluffo concluded with 
a diagnosis of left C6-7 disc herniation with cord root 
compression.  As a result, the veteran underwent an anterior 
cervical diskectomy and fusion at C6-7.  

In connection with these claims, the veteran was afforded a 
VA examination in February 1993 to determine the nature and 
etiology of his left knee and cervical spine disorders.  A 
report from that examination noted the veteran's statements 
that he initially dislocated his left knee in April 1988 
which resulted in instability.  The veteran claimed that 
instability of the left knee was intensified by years of 
compensating for his service-connected right knee disability.  
The veteran further stated that he had herniated a disk in 
February 1991 as a result of numerous falls caused by both 
knees locking up and dislocating.  The examiner disagreed 
with the veteran's theory, stating that the veteran's bad 
right knee would not cause a cervical disc problem or a bad 
left knee.  The examiner concluded with diagnoses of right 
knee degenerative joint disease, status post right medial 
meniscectomy and slocum for ACL repair, left anterior 
cruciate laxity, cervical spondylosis, and status post 
cervical diskectomy and fusion.

In November 1993, the veteran and his wife testified before a 
hearing officer at the RO with respect to both issues on 
appeal.  The veteran stated that he initially injured his 
left knee in May 1988 after falling down.  The veteran's wife 
testified that she did not actually witness the fall, but 
that she drove the veteran to the Emergency Room that 
afternoon.  The veteran said that he injured his cervical 
spine approximately six months later after falling down four 
or five steps on his front deck.  The veteran's wife 
indicated that the steps were uneven with no rail.  The 
veteran added that some snow on the steps also contributed to 
the fall.  He said that his cervical spine disorder was 
initially treated by Drs. Kolle and Gilbert, both of whom 
agreed that it was caused by the fall.  

The veteran was afforded an additional VA orthopedic 
examination in October 1996.  A report from that examination 
included diagnoses of "degenerative arthritis of the right 
and left knees, more pronounced on the right side.  Cervical 
fusion C6-7 no neurological deficiency."  Based on a review 
of the claims file, the examiner stated that:

The baseline manifestations which are due to a 
non-service related conditions are cervical pain 
and lower back pain.  The increased 
manifestations of the cervical and lumbar pain 
was a long time after he came out of the service 
and are not due to service connected disability 
of his knees.  His service connected disabilities 
are due to his right and to some extent to his 
left knee condition, but there is no relationship 
between service connected knee pathology and his 
cervical or lower back condition. 

After reviewing the October 1996 examination report, the RO 
indicated that the examiner appeared to be under the false 
belief that the veteran's left knee disorder was service-
connected.  The examiner was therefore requested to provide 
an additional opinion as to the etiology of the veteran's 
left knee disorder.  In a March 1997 memorandum, the VA 
examiner stated that there was no service-connected condition 
of the left knee.  The examiner explained that the 
manifestations of the veteran's left knee were due to 
progressive degenerative changes and were not related to the 
service-connected right knee disability.  The examiner thus 
concluded that the degenerative changes of the left knee were 
independent of the service-connected right knee disability.

The veteran and his wife provided additional testimony at a 
hearing held in March 1999 before the undersigned member of 
the Board.  The veteran essentially reiterated that his left 
knee and cervical spine disorders resulted from falls caused 
by his service-connected right knee disability.  He explained 
that he wore braces on both knees for extreme instability.  
The veteran and his wife described an incident in July 1988 
in which he fell down a staircase at home after his right 
knee gave out, injuring both his back and neck.  The 
veteran's wife indicated that she had witnessed the fall and 
actually observed the veteran's right knee give out.  
The veteran also pointed out that Dr. Wickstrom provided a 
favorable opinion which supported his claims, and that his 
own statements concerning the etiology of these disorders 
were credible. 

The veteran submitted a March 1999 letter from Dr. Wickstrom 
in which he stated that there was a greater than 50 percent 
likelihood that the veteran's left knee and back problems 
were significantly related to his arthritis of the right 
knee.  Dr. Wickstrom did not specify whether the veteran's 
"back problems" referred to the cervical or lumbar spine. 

Based on the various medical opinions, the Board requested an 
expert medical opinion through the VA Veterans Health 
Administration (VHA) as to whether it was at least as likely 
as not that the veteran's left knee disorder was (1) due to 
his service-connected right knee disability, (2) whether it 
was at least as likely as not that the veteran's spine 
disorder was due to his service-connected right knee 
disability; and (3) whether it was at least as likely as not 
that the service-connected right knee disability chronically 
aggravated either disorder.  In a September 1999 opinion, the 
chief of the orthopedic section at a VA medical center 
answered "no" to each of the foregoing questions.  The 
physician commented that the veteran's complaints began after 
his separation from service and that he had sustained a 
separate injury to the left knee.  The physician also 
concluded that the veteran's left knee and spine problems 
were not aggravated by the service-connected right knee 
disability. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for left knee and cervical spine 
disorders as secondary to a service-connected right knee 
disability.  Initially, service medical records do not show 
that the veteran suffered from a chronic left knee or 
cervical spine disorder in service, and none of the post-
service medical evidence includes a medical opinion 
indicating that either of these disorders is related to 
service.  As such, the veteran's claims for service 
connection for left knee and cervical spine disorder on a 
direct basis must be denied.

The veteran's claim of service connection on a secondary 
basis is also not supported by the medical evidence.  The 
only medical opinion which relates the veteran's left knee 
and spine disorders to his service-connected right knee 
disability is Dr. Wickstrom's opinion of March 1996.  The 
Board recognizes that Dr. Wickstrom is an orthopedic surgeon 
and had been the veteran's treating physician.  However, Dr. 
Wickstrom's opinion as to the etiology of these disorders 
appears to be based on the veteran's self-reported history, 
as there is no indication that he reviewed the veteran's 
claims file prior to rendering an opinion.  In Swann v. 
Brown, 5 Vet. App. 177, 180 (1993) (without a review of the 
claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran).  As such, Dr. Wickstrom's opinion as to the 
etiology or worsening of the veteran's left knee and spine 
disorders is of diminished probative value.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  

In contrast, the VA physicians who examined the veteran in 
February 1993 and October 1996 reviewed the claims file and 
found no relationship between the veteran's left knee and 
cervical spine disorders and his service-connected right knee 
disability.  In a September 1999 opinion, moreover, the chief 
of the orthopedic section of a VA medical center also 
reviewed the veteran's claims file and concluded that the 
veteran's left knee and spine disorders were not due to or 
chronically aggravated by his service-connected right knee 
disability.  Based on the entire record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
left knee and cervical spine disorders as secondary to a 
service-connected right knee disability.  

The Board also observes that several examiners recorded the 
veteran's statements in which he stated that his left knee 
and cervical spine disorders either resulted from or were 
aggravated by his service-connected right knee disability.  
Further, evidence which is simply a history recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical evidence 
of the required nexus.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The Board has also considered statements by the veteran and 
his wife that his left knee and cervical spine disorders 
resulted from manifestations of his service-connected right 
knee disability.  However, where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran or his wife possess the medical 
training and expertise necessary to render an opinion as to 
either the cause or diagnosis of a left knee or cervical 
spine disorder, their lay statements are of little probative 
value and cannot serve as a basis for granting service 
connection for left knee and cervical spine disorders.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection left knee and cervical spine disorders as 
secondary to a service-connected right knee disability.  
Because the preponderance of the evidence is against the 
veteran's claims, the doctrine of resolving reasonable doubt 
in the veteran's favor is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for a left knee disorder as secondary to a 
service-connected right knee disability is denied.

Service connection for a cervical spine disorder as secondary 
to a service-connected right knee disability is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

